DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reboh et al. (PG Pub. No. US 2018/0175167 A1) in view of Hsu et al. (PG Pub. No. US 2020/0006478 A1) and Suh et al. (PG Pub. No. US 2017/0365604 A1).
Regarding claim 1, Reboh teaches a semiconductor device (¶ 0059: 100 & fig. 1G), comprising: 
a substrate (¶ 0060: 104) having a recess (fig. 1D: recess formed in 104 between stacks 114/116); 
gate structures (¶ 0087: 128) formed on the substrate and being spaced apart from each other in a horizontal direction that is substantially parallel to an upper surface of the substrate (fig. 1G: plurality of 128 horizontally spaced apart); 
a plurality of channels (¶ 0067: 114) spaced apart from each other in a vertical direction substantially perpendicular to the upper surface of the substrate (fig. 1G: plurality of 114 vertically spaced apart above 104), each of the channels extending through each of the gate structures in the horizontal direction (fig. 1G: each 114 horizontally extends through 128); and 
a source/drain region (¶ 0082: 124), the source/drain region connected to the channels (fig. 1G: 124 connected to each 114), 
wherein each sidewall of the source/drain region in the horizontal direction has a concave-convex shape (fig. 1G: each sidewall of 124 has a concave-convex shape), and 
wherein a protruding portion of the source/drain region formed between a pair of the gate structures located at the same level above the substrate in the vertical direction (fig. 1G: protruding portions of 124 located at a same vertical height), protrudes in the horizontal direction compared to a 
Reboh further teaches the source/drain region comprises epitaxial material (¶ 0082) disposed on exposed channel surfaces (fig. 1G: 124 disposed on exposed portions of channels 114), and channels comprise material such as silicon germanium (¶ 0082).  In addition, Reboh teaches embodiments (figs. 2A-3F), wherein the source/drain recesses are formed in non-oxidized substrate regions (¶¶ 0102, 0117 & figs. 2B, 3C: source/drain recesses formed on non-oxidized regions of 104).
Reboh does not teach the recess formed in a non-oxidized upper portion of the substrate, a seed layer disposed in the recess, and the source/drain region disposed on the seed layer.
Hsu teaches a source/drain recess (¶ 0048 & figs. 1, 8A: 117, similar to substrate recess of Reboh) formed in a non-oxidized upper portion of a substrate (fig. 8A: 117 formed in non-oxidized region of substrate 115, corresponding to 104 of Reboh), and a source/drain region disposed in the recess (¶ 0078 & figs. 13A-13C: 120, similar to 124 of Reboh, formed in 117).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the recess of Reboh in a non-oxidized substrate region, as a means to provide relatively high quality or device-quality material from which other monocrystalline semiconductor material features and layers can be formed (Hsu, ¶ 0060).
 Reboh in view of Hsu does not teach a seed layer disposed in the recess, and the source/drain region disposed on the seed layer.
Suh teaches epitaxial source/drain structures (¶ 0055:162A, analogous to 124 of Reboh and/or 120 of Hsu) disposed over a seed layer (¶ 0018, 0055 & fig. 22B: 162A disposed on 106S, where 106S provides a seed for 162A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Reboh in view of Hsu with the seed layer of Suh, as a means to grow a specific 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 2, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 1, wherein the plurality of channels include a first channel at a lowermost level, a second channel at a middle level, and a third channel at an uppermost level (Reboh, fig. 1G: lowermost, middle, and uppermost 114 elements), and wherein the source/drain region is widest in the horizontal direction at a portion formed at a height between the first and second channels (Reboh, widest portion of 124 extends between lowermost and middle 114 elements).

Regarding claim 4, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 2, wherein an upper surface of the second channel has substantially the same length in the horizontal direction as a lower surface thereof (Reboh, fig. 1G: middle element 114 has upper and lower surfaces with substantially same horizontal lengths).

Regarding claim 6, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 1, wherein at least a central portion of an upper surface of the seed layer is flat in the horizontal direction 

Regarding claim 7, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 6, wherein the upper surface of the seed layer is flat (Suh, figs. 13-16 among others: at least central portion of 106S comprises a horizontally flat upper surface).

Regarding claim 8, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 1, wherein an upper surface of the seed layer is concave (Suh, figs. 13-16 & 24K-24L among others: at least an edge portion of 106S has an inwardly-curved shape).

Regarding claim 9, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 1, wherein a lower surface of the seed layer is downwardly convex (the combination of Reboh and Suh as applied to claim 1 would include the seed layer formed on a portion of the substrate exposed from the patterned channel stack, and therefore would meet the limitation of “a lower surface of the seed layer is downwardly convex”).

Regarding claim 10, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 1, wherein a height of an upper surface of the seed layer is lower than that of a lower surface of each of the gate structures (Suh, fig. 27A: upper surface of 106S lower than lower than that of a lower surface of each of main gate structure portions 150M).

Regarding claim 11, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 1, wherein the source/drain region includes silicon-germanium doped with impurities (Reboh, ¶ 0082: SiGe doped with boron impurity).

Regarding claim 12, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 1, further comprising: a spacer (Reboh, ¶ 0071: 118) formed between the source/drain region and each of the gate structures (Reboh, fig. 1G: 118 formed between 124 and 128).

Regarding claim 13, Reboh teaches a semiconductor device (¶ 0059: 100 & fig. 1G), comprising: 
a substrate (¶ 0060: 104) having a recess formed in an upper portion thereof (fig. 1G: upper surface of 104 comprises a recessed portion);
gate structures (¶ 0087: 128) formed on the substrate and being spaced apart from each other (fig. 1G: plurality of 128 disposed on 104 and horizontally spaced apart); 
a plurality of channels (¶ 0067: 114) spaced apart from each other in a vertical direction substantially perpendicular to an upper surface of the substrate (fig. 1G: plurality of 114 vertically spaced apart above 104), each of the channels extending through each of the gate structures in a horizontal direction parallel to the upper surface of the substrate (fig. 1G: each 114 horizontally extends through at least one gate 128); and 
a source/drain region (¶ 0082: 124), the source/drain region being connected to the channels (fig. 1G: 124 connected to each 114).
Reboh further teaches the recess is exposed from a patterned channel stack (fig. 1D).  In addition, Reboh teaches embodiments (figs. 2A-3F), wherein the source/drain recesses are formed in non-oxidized substrate regions (¶¶ 0102, 0117 & figs. 2B, 3C: source/drain recesses formed on non-oxidized regions of 104).

Hsu teaches a source/drain recess (¶ 0048 & figs. 1, 8A: 117, similar to substrate recess of Reboh) formed in a non-oxidized upper portion of a substrate (fig. 8A: 117 formed in non-oxidized region of substrate 115, corresponding to 104 of Reboh), and a source/drain region disposed in the recess (¶ 0078 & figs. 13A-13C: 120, similar to 124 of Reboh, formed in 117).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the recess of Reboh in a non-oxidized substrate region, as a means to provide relatively high quality or device-quality material from which other monocrystalline semiconductor material features and layers can be formed (Hsu, ¶ 0060).
Reboh in view of Hsu does not teach the semiconductor device further comprising a seed layer in the recess, the seed layer having a lower surface that is downwardly convex and including silicon-germanium.
Suh teaches epitaxial source/drain structures (¶ 0055: 162A, analogous to 124 of Suh) disposed over a seed layer (¶ 0018, 0055 & fig. 22B: 162A disposed on 106S, where 106S provides a seed for 162A), the seed layer disposed on a portion of a substrate exposed from the plurality of channels (fig. 12: portion of 106s exposed from patterned nanosheet stack) and including silicon-germanium (¶ 0018: 106S comprises SiGe).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Reboh in view of Hsu with the seed layer of Suh, as a means to provide a specific crystal surface to form a certain angle from a growth surface, reducing parasitic capacitance and improving characteristics of the semiconductor device (Suh, ¶ 0135).


Regarding claim 14, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 13, wherein at least a central portion of an upper surface of the seed layer is flat (Suh, figs. 13-16 among others: at least central portion of 106S comprises a horizontally flat upper surface).

Regarding claim 15, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 13, wherein each of both sidewalls of the source/drain region in the horizontal direction has a concave-convex shape (Reboh, fig. 1G: each sidewall of 124 has a concave-convex shape).

Regarding claim 16, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 15, wherein a protruding portion of the source/drain region formed between the gate structures protrudes in the horizontal direction compared to a non-protruding portion of the source/drain region formed between the channels (Reboh, horizontal protrusions of 124 disposed between 128, non-protruding portions of 124 disposed between 114).

Regarding claim 17, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 16, 
wherein the channels include a first channel at a lowermost level, a second channel at a middle level, and a third channel at an uppermost level in each of the gate structures (Reboh, fig. 1G: lowermost, middle, and uppermost 114 elements), and 


Regarding claim 18, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 13, further comprising: an inner spacer (Reboh, ¶ 0071: 118) formed between the source/drain region and each of the gate structures (Reboh, fig. 1G: 118 formed between 124 and 128).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reboh in view of Hsu and Suh as applied to claim 2 above, and further in view of Liu et al. (PG Pub. No. US 2011/0073842 A1).
Regarding claims 3 and 5, Reboh in view of Hsu and Suh teaches the semiconductor device of claim 2, comprising first and third channels (Reboh, 114-top and 114-bottom & Suh, N1 and N3).
Reboh in view of Hsu and Suh further teaches the channels are nanostructures (Reboh, ¶ 0067 & Suh, ¶ 0004).
Reboh in view of Hsu and Suh is silent to wherein an upper surface of the third channel has a greater length in the horizontal direction than a lower surface thereof (as recited in claim 3), or an upper surface of the first channel has a smaller length in the horizontal direction than a lower surface thereof (as recited in claim 5).
Liu teaches a nano-wire semiconductor device (¶ 0007) including a plurality of vertically-arranged channel layers (¶ 0069 & figs. 1-3 among others: 5-1 and 5-2, corresponding to 114 of Reboh and/or N1-N3 of Suh), wherein an upper surface of the uppermost channel (5-1, corresponding to 114-top of Reboh and/or N1/N3 of Suh) has a greater length in the horizontal direction than a lower surface thereof (fig. 2: 5-1 configured as an inverted triangle, such that the upper surface width is greater than 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channel layers of Reboh in view of Hsu and Suh with the dimensions of Liu, as a means to optimize the device performance by providing gate electrode covering all around the side surface of the channel. This structure has, therefore, a stronger controllability of the channel potential by the gate, is more effective in suppressing the short channel effect compared with the FinFET, and provides increase in drive current (Liu, ¶ 0007) in a highly integrated device.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reboh in view of Hsu and Guillorn et al. (PG Pub. No. US 2017/0194429 A1).
Regarding claim 19, Reboh teaches a semiconductor device (¶ 0059: 100), comprising: 
a substrate (¶ 0060: 104) having a recess formed in an upper portion thereof (fig. 1G: upper surface of 104 comprises a recessed portion); 
gate structures (¶ 0087: 128) formed on the substrate and being spaced apart from each other in a horizontal direction substantially parallel to an upper surface of the substrate (fig. 1G: plurality of 128 horizontally spaced apart in a direction parallel to surface of 104);
a plurality of channels (¶ 0067: nanowires 114) spaced apart from each other in a vertical direction substantially perpendicular to the upper surface of the substrate (fig. 1G: plurality of 114 vertically spaced apart above 104), each of the channels extending 
a source/drain region (¶ 0082: 124), the source/drain region being connected to the channels (fig. 1G: 124 connected to ends of 114) and having a variable width in the horizontal direction that varies along the vertical direction (fig. 1G: 124 includes protruding portions to form a variable width in the horizontal direction that varies along the vertical direction).
Reboh further teaches embodiments (figs. 2A-3F), wherein the source/drain recesses are formed in non-oxidized substrate regions (¶¶ 0102, 0117 & figs. 2B, 3C: source/drain recesses formed on non-oxidized regions of 104).
Reboh does not teach the recess is formed in a non-oxidized portion of the substrate, a first width of a first portion of the source/drain region formed between a first pair of gate structures spaced apart from each other in the horizontal direction and located at the same level in the vertical direction is different from a second width of a second portion of the source/drain region formed between a second pair of gate structures spaced apart from each other in the horizontal direction and located at the same level in the vertical direction.
Hsu teaches a source/drain recess (¶ 0048 & figs. 1, 8A: 117, similar to substrate recess of Reboh) formed in a non-oxidized upper portion of a substrate (fig. 8A: 117 formed in non-oxidized region of substrate 115, corresponding to 104 of Reboh), and a source/drain region disposed in the recess (¶ 0078 & figs. 13A-13C: 120 formed in 117).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the recess of Reboh in a non-oxidized substrate region, as a means to provide relatively high quality or device-quality material from which other monocrystalline semiconductor material features and layers can be formed (Hsu, ¶ 0060).

Guillorn teaches a semiconductor device (fig. 20) including a source/drain structure (¶ 0062, 0072: 1602/2002, corresponding to 124 of Reboh) connected to nanostructure channels (¶ 0062 & fig. 20: 1602/2002 connected to ends of nanowires 1302, corresponding to 114 of Reboh), wherein the nanostructure channels comprise different lengths (¶¶ 0006, 0073 & fig. 20: stacked nanowires 1302 have different lengths).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor device of Reboh in view of Hsu with the nanostructure lengths of Guillorn, as a means to increase surface area between the source/drain region and at least some channel structures, reducing the external resistance of the device (Guillorn, ¶ 0073).
The combination of Reboh, Hsu and Guillorn would result in a first portion of the source/drain between gate structures meet the limitation of “a first width of a first portion of the source/drain region formed between a first pair of gate structures spaced apart from each other in the horizontal direction and located at the same level in the vertical direction is different from a second width of a second portion of the source/drain region formed between a second pair of gate structures spaced apart from each other in the horizontal direction and located at the same level in the vertical direction”.
 
Regarding claim 20, Reboh in view of Hsu and Guillorn teaches the semiconductor device of claim 19, wherein the first width of the first portion of the source/drain region and the second width of the second portion of the source/drain region are greater than a width of a portion of the source/drain .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suh et al. (PG Pub. No. US 2017/0222006 A1) teaches a semiconductor device (fig. 17a) including source/drain region (161) connected to channels (122), wherein each sidewall of the source/drain region in the horizontal direction has a concave-convex shape, and wherein a protruding portion of the source/drain region formed between a pair of the gate structures located at the same level above the substrate in the vertical direction, protrudes in the horizontal direction compared to a non-protruding portion of the source/drain region formed between the channels (fig. 17A: 161 comprises a convex/concave shape, including laterally protruding portions adjacent to gate structures 140/153).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894